DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in an interview with CHRISTINE YANG on 07/06/2022.

4.	Claims:
Please replace independent claims 1 and 14 as follows:

1.
--
(Currently Amended) A thermal print head, comprising: 
 	a substrate, having a main surface facing a thickness direction; 
 	a resistance layer, comprising a plurality of heating portions arranged in a main scan direction, and formed on the main surface; 
 	a wiring layer, formed on the resistance layer, and connected to the plurality of heating portions; and 
 	a protection layer, covering a part of the main surface, the plurality of heating portions and the wiring layer, wherein the thermal print head comprises: 
 	a coating layer, covering at least a part of the protection layer, wherein 
 	the coating layer overlaps with the plurality of heating portions when observed along the thickness direction, and comprises: 
 	a base layer connected to the protection layer; and 
 	a body layer overlaying the base layer, wherein each of the base layer and the body layer comprises a metal element, 
 	wherein the metal element of the base layer and the metal element of the body layer are bonded 

14.
--
(Currently Amended) A method of manufacturing a thermal print head, comprising: 
 	forming a resistance layer on a main surface of a substrate, the main surface facing a thickness direction, wherein the resistance layer includes a plurality of heating portions arranged in a main scan direction on the main surface; 
 	forming a wiring layer connected to the plurality of heating portions on the resistance layer; 
 	forming a protection layer covering a part of the main surface, the plurality of heating portions and the wiring layer; and 
 	forming a coating layer covering at least a part of the protective layer, wherein the formation of the coating layer comprises: 
 	 	forming a base layer comprising metal element and connected to the protection layer; and 
 	 	forming a body layer comprising metal element and overlaying the base layer, wherein the body layer is formed by plating, 417/239260 Response to Office Action dated 3/29/2022 
 	wherein the metal element of the base layer and the metal element of the body layer are bonded .
--

Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent 1, a thermal print head, comprising: 
 	a substrate, having a main surface facing a thickness direction; 
 	a resistance layer, comprising a plurality of heating portions arranged in a main scan direction, and formed on the main surface; 
 	a wiring layer, formed on the resistance layer, and connected to the plurality of heating portions; and 
 	a protection layer, covering a part of the main surface, the plurality of heating portions and the wiring layer, wherein the thermal print head comprises: 
 	a coating layer, covering at least a part of the protection layer, wherein 
 	the coating layer overlaps with the plurality of heating portions when observed along the thickness direction, and comprises: 
 	a base layer connected to the protection layer; and 
 	a body layer overlaying the base layer, wherein each of the base layer and the body layer comprises a metal element, 
 	wherein the metal element of the base layer and the metal element of the body layer are bonded by a metallic bond.

6.	The Applicant also disclosed substantially the same subject matter in independent claim 14.
7.	U.S. Patent application publication number 2017/0182794 to Nishimura et al. disclosed a similar invention in Fig. 3. Unlike in the instant application, Nishimura et al. are silent about “the coating layer comprises a base layer connected to the protection layer; and a body layer overlaying the base layer, wherein each of the base layer and the body layer comprises a metal element, wherein the metal element of the base layer and the metal element of the body layer are bonded by a metallic bond”. 
 	Nishimura et al. are also silent about similar limitations in independent claim 14.

8.	U.S. Patent application publication number 2020/0101761 to Kumagai et al. also disclosed a similar invention in Fig. 6. Unlike in the instant application, Kumagai et al. are silent about “a protection layer, covering a part of the main surface, the plurality of heating portions and the wiring layer, wherein the thermal print head comprises: a coating layer, covering at least a part of the protection layer, wherein the coating layer overlaps with the plurality of heating portions when observed along the thickness direction, and comprises: a base layer connected to the protection layer; and a body layer overlaying the base layer, wherein each of the base layer and the body layer comprises a metal element, wherein the metal element of the base layer and the metal element of the body layer are bonded by a metallic bond”.
 	Kumagai et al. are also silent about similar limitations in independent claim 14.

9.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
12.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853